                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

MARTHA GOODING,

       Plaintiff,

v.                                                       Case No. 6:18-cv-348-Orl-37LRH

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
_____________________________________

                                         ORDER

       In this social security appeal, Plaintiff seeks review of the Commissioner’s decision

to deny her social security disability benefits. (Doc. 1.) On referral, U.S. Magistrate Judge

Leslie R. Hoffman recommends the Court reverse the Commissioner’s decision and

remand for further proceedings. (Doc. 25 (“R&R”).)

       The parties did not object to the R&R, and the time for doing so has now passed.

Absent objections, the Court has examined the R&R only for clear error. See Wiand v. Wells

Fargo Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016);

see also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error,

the Court concludes that the R&R is due to be adopted in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.     U.S. Magistrate Judge Leslie R. Hoffman’s Report and Recommendation

              (Doc. 25) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     The Commissioner’s final decision is REVERSED AND REMANDED for

                                             -1-
            further proceedings pursuant to sentence four of 42 U.S.C. § 405(g).

      3.    The Clerk is DIRECTED to enter judgment in favor of Plaintiff Martha

            Gooding and against Defendant Commissioner of Social Security and to

            close this case.

      DONE AND ORDERED in Chambers in Orlando, Florida, on May 16, 2019.




Copies to:
Counsel of Record




                                         -2-
